Citation Nr: 1223599	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities, as secondary to service-connected intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to service connection for neuropathy of the left lower extremity, as secondary to service-connected intervertebral disc syndrome of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent service-connected intervertebral disc syndrome of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.S.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982, October 1985 to June 1986, and December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, which denied entitlement to service connection for neuropathy of the bilateral upper and lower extremities and denied entitlement to a rating in excess of 10 percent for intervertebral disc syndrome of the lumbar spine.  

In an October 2009 rating decision, the RO increased the rating for intervertebral disc syndrome of the lumbar spine to 20 percent, effective from October 6, 2008, the date of the Veteran's claim for an increase.  The RO also awarded service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating, effective from October 6, 2008.  Thus, the claim for service connection for radiculopathy/neuropathy of the of the right lower extremity has been granted in full and is no longer an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2011). 

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.  

As a result of the May 2012 hearing, during which the Veteran testified that he had not worked since his last job in 2009, the Board finds that the record has raised a claim for TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At his hearing in May 2012, the Veteran testified that he is in receipt of benefits from the Social Security Administration (SSA) due to his service-connected lumbar spine disability.  The SSA records are not in the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court also has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Therefore, these records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar spine disability, and to determine whether he has neuropathy of the upper extremities and left lower extremity secondary to his service-connected lumbar spine disability.  At his May 2012 hearing, he testified that the symptoms of his lumbar spine disability have worsened since his last VA compensation examination in July 2011, and a current evaluation would prove helpful in adjudicating the merits of the claim.  Therefore, a contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's lumbar spine disorder.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Moreover, the findings noted on the July 2011 VA examination suggest that the Veteran has radiculopathy and neuropathy of the left lower extremity, but this is not clear.  Although a VA neurological examination was conducted in December 2008, the majority of the examination report pertained to the Veteran's lower extremities and only minimal findings were noted with respect to the upper extremities.  Further examination is therefore warranted.

As the Veteran receives ongoing treatment at the Providence VA Medical Center (VAMC), his recent treatment records should be obtained.  His records from the Brockton VA treatment facility should also be obtained.  

Finally, as was noted previously, during the May 2012 hearing, the Veteran testified that he has been unemployed since 2009, and the Board finds that the record has raised an additional claim for TDIU as an included claim within the Veteran's claim for an increased rating for his low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the Veteran should be provided with an examination and opinion as to whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.

The AOJ also should provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder. 

2.  Make arrangements to obtain from SSA a copy of its decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision. 

3.  Make arrangements to obtain the Veteran's treatment records from the Providence VAMC, dated since February 2011; and from the Brockton VAMC, dated since October 2008.

4.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiners.  The examinations should include any diagnostic testing or evaluation deemed necessary.  

The examiners should identify and describe in detail all manifestations and symptoms of the service-connected intervertebral disc syndrome of the lumbar spine. 

The examiners should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms. 

The orthopedic examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report. 

The neurological examiner should determine whether the Veteran has neuropathy/radiculopathy of the bilateral upper and left lower extremities.  In make this determination with respect to the left lower extremity, the examiner should acknowledge the complaints and findings made on VA examination in July 2011.  

If the Veteran has neuropathy/radiculopathy of the upper and left lower extremities, the examiner should state whether it is a manifestation of, or was caused or aggravated by, the service-connected intervertebral disc syndrome.

With regard to any neurological disability related to the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability. 

The examiner(s) should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

Additionally, the examiner(s) must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities (i.e., intervertebral disc syndrome of the lumbar spine, PTSD, radiculopathy of the right lower extremity, and any other disability deemed to be service connected).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examination report must include a complete rationale for all opinions and conclusions expressed. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action. 

6.  Finally, readjudicate the claims on appeal.  If any of the claims remain denied, the Veteran and his representative should be provided with another supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



